ON THE MERITS.
Counsel for defendant in brief says:
“We are not unmindful of the law regardihg the duty of defendant company, towards the public, to maintain its telephone lines in such manner as will keep the highways along and across which they are strung safe to the traveler.”
The law governing a case of this kind being thus conceded, the case is resolved into one of fact only.
The plaintiff as a witness in his own behalf says that he was riding on a Ford truck which was running along the highway and that there was a drum of gasoline on the truck “edged up” or, as we understand, was setting on the end, and the plaintiff was sitting on this drum or tank of gasoline. .He says that there was a wire owned by defendant company stretched across the road and that this wire struck him across the stomach and jerked him off the truck and that he was balanced on the wire until he hit the ground. He says that he did not see the wire until it struck him and assigns no reason for not seeing it sooner except that he was not looking for a wire.
X W. Collins, a witness for plaintiff, testified that he was driving the truck and that plaintiff and others were riding with him and that he heard the plaintiff exclaim “lookout” and as he looked back over his shoulder he saw the plaintiff leave the gasoline drum on which he was sitting and that as soon as he could stop the truck he went back and found the plaintiff lying on his back unconscious as though he were dead. He says that the plaintiff was sitting on this gasoline drum which was about thirty inches or three feet high. He is positive that the telephone wire knocked him off the drum. And he testifies that the telephone wire was about four feet from the ground after the accident.
Mr. R. G. Whitehead who lives on the public road at the place where the accident happened, testified that the pole on which the wire was fastened, was leaning towards his residence and that the wire became slack across the road and that he tied the wire up to a pecan tree near his yard. He says that when he tied it up it was high enough above the road to make travel along the road safe and that he *755went away from home and stayed some eight or ten days hunting, during which time this accident occurred. He does not know the condition of the wire at the time of the accident. He says that the telephone pole which supported this wire became loose during the overflow in May and June, 1922, and that some hog houses drifted against the pole and caused it to lean considerably. This, as we understand it, caused the wire to get slack. There is some testimony that this telephone pole was reset after the overflow. The local manager of the telephone company testified that he reset it after the overflow, but we are rather inclined to believe that he is mistaken about that. But if it be conceded that he did reset it, he evidently left it insecure because Mr. Whitehead, who lived there, testified that in November, 1922, he found the wire slack and tied it up to a pecan tree.
The testimony satisfies us that this telephone wire was slack and that it sagged to such an extent as to become dangerous; and it further satisfies us that the plaintiff was struck and jerked off the truck by this wire.
The defendant pleads contributory negligence on the part of plaintiff. We do not find that he was negligent. He says he did not see the telephone wire until it struck him, and explains that he was not looking for it.
It is defendant’s contention that plaintiff was not, as a matter of fact, struck by its telephone wire and jerked off the truck, but it contends that he became unbalanced while sitting on top of the gasoline drum and fell over. In this we think he is mistaken. The testimony of the plaintiff and that of the driver to' the effect that plaintiff was struck by this wire and knocked to the ground, is undisputed; and their testimony to the effect that the wire was slack is corroborated by that of Mr. Whitehead.
Defendant further contends that if the plaintiff was struck by this telephone wire, there is no reason why the other persons who were riding on the truck should not also have been struck by it.
But it overlooks the testimony of the driver to the effect that he and a woman were sitting on a seat which was very low, in fact only a few inches above the bottom of the truck bed, and this plaintiff was sitting on the head of a gasoline drum or barrel which was some thirty inches or three feet high. There were two other men riding on this truck, but the testimony does not show whether they were standing or sitting. The reason the plaintiff was struck and the others not, we think, is because he was sitting on top of this gasoline drum or barrel.
The defendant attempts to show by its local manager, Mr. Fluitt, that its telephone wires were kept above the road and its poles kept in good condition. Mr. Fluitt says that he made a trip down this road practically every week and that he did not find any of the wires too low. He is evidently mistaken about the wires being kept in good condition, because Mr. Whitehead says that this particular one was down and that he had picked it up.
There is testimony that a great many people travel along this road and so far as the record discloses no one else has been injured by this or any other wire. But the fact remains that on this particular occasion this wire was so near the ground that it struck plaintiff and jerked him off the truck.
ON THE QUANTUM OF DAMAGES.
The testimony shows that plaintiff was thrown from the truck to the ground and rendered unconscious for one or two hours *756and was left in a dazed, flighty condition for several hours. There were no wounds or contusions on his head but he suffered from headaches. The accident happened in November, 1922. The case was tried on April 10, 1924, about fifteen months later, and plaintiff says he is still suffering from headaches, which he attributes to the fall. He says he never had headaches before and that he now has to take aspirin to relieve himself. His testimony as to his suffering and as to his present condition is not disputed. He unquestionably had a very severe shock and suffered considerably. It seems that some two or three days after the accident he started to Natchez, Mississippi, to consult a physician as to his condition but on arriving at Yidalia, Louisiana, he consulted a physician who gave him medicine which relieved, for the time, his headache and he went no further. He was evidently alarmed over his condition.
The District Judge who is no doubt personally acquainted with the plaintiff and saw him during the trial, rendered judgment in his . favor for $750.00. We cannot say that he has erred.
Por the reasons assigned, it is ordered that the judgment appealed from be affirmed with costs.